


110 HCON 45 IH: Expressing the sense of Congress on the new

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Wolf submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on the new
		  strategy in Iraq.
	
	
		Whereas we respect the constitutional authorities given a
			 President in article II, section 2, which states that The President
			 shall be commander in chief of the Army and Navy of the United States;
			 it is not the intent of this resolution to question or contravene such
			 authority, but to accept the offer to Congress made by the President on January
			 10, 2007 that, if members have improvements that can be made, we will
			 make them. If circumstances change, we will adjust.;
		Whereas the United States strategy and operations in Iraq
			 can only be sustained and achieved with support from the American people and
			 with a level of bipartisanship;
		Whereas over 137,000 American military personnel are
			 currently serving in Iraq, like thousands of others since March 2003, with the
			 bravery and professionalism consistent with the finest traditions of the United
			 States armed forces, and are deserving of the support of all Americans, which
			 they have strongly;
		Whereas many American service personnel have lost their
			 lives, and many more have been wounded in Iraq, and the American people will
			 always honor their sacrifices and honor their families;
		Whereas a failed state in Iraq would present a threat to
			 regional and world peace, and the long term security interests of the United
			 States are best served by an Iraq that can sustain, govern, and defend itself,
			 and serve as an ally in the war against extremists;
		Whereas Iraq is experiencing a deteriorating and ever
			 widening problem of sectarian and intra sectarian violence based upon political
			 distrust and cultural differences between some Sunni and Shia Arabs and
			 Kurds;
		Whereas Iraqis must reach political settlements in order
			 to achieve reconciliation, and the failure of the Iraqis to reach such
			 settlements to support a truly unified government greatly contributes to the
			 increasing violence in Iraq;
		Whereas the responsibility for Iraq’s internal security
			 and halting sectarian violence must rest primarily with the Government of Iraq
			 and Iraqi Security Forces;
		Whereas in the fall of 2006, leaders in the Administration
			 and Congress, as well as recognized experts in the private sector began to
			 express concern that the situation in Iraq was deteriorating and required a
			 change in strategy, and, as a consequence, the Administration began an
			 intensive, comprehensive review of the Iraq strategy, by all components of the
			 Executive branch;
		Whereas in December 2006, the bipartisan Iraq Study Group
			 issued a valuable report, suggesting a comprehensive strategy that includes
			 new and enhanced diplomatic and political efforts in Iraq and the
			 region, and a change in the primary mission of U.S. forces in Iraq that will
			 enable the United States to begin to move its combat forces out of Iraq
			 responsibly.; and
		Whereas the recommendations in this resolution should not
			 be interpreted as precipitating any immediate reduction in, or withdrawal of,
			 the present level of forces: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 House supports the recommendations of the Iraq Study Group, most
			 importantly—
			(1)the repositioning
			 of United States troops to reflect strategic and tactical needs as determined
			 by United States commanders in Iraq that meet the objective of training and
			 equipping the Iraqi military, containing terrorism through special operations
			 and rapid reaction forces, and ensuring the transfer of responsibility from
			 United States to Iraqi control;
			(2)that the United
			 States establish an explicit framework for cooperation and coordination with
			 Iraqi leaders that includes the achievement of specific milestones and
			 objectives within a reasonable time frame;
			(3)that the United
			 States government launch a new diplomatic initiative to unite the region and
			 build international consensus for stability and reconstruction in Iraq;
			 and
			(4)that any policies
			 enacted by the Administration with regard to Iraq are implemented in direct and
			 continued consultation with Congress and relevant House and Senate
			 committees.
			
